                     Case 1:19-cv-02978-ALC Document 44 Filed 02/17/20 Page 1 of 2

                             THE LAW OFFICE OF ANTHONY T. DIPIETRO, P.C.
                                                                 PAT I E N T S A F E T Y a n d
                                                      M E D I C A L M A L P R A C T I C E L AW F I R M
                                                              AT D L a w. c o m       t:@atdipietro
                                                         P ro t e c t i n g P a t i e n t R i g h t s S i n c e 1 9 9 9
                                                  S e l e c t e d b y N e w Yo r k S t a t e S u p e r L a w y e r s ™
                   A d m i t t e d t o P r a c t i c e L a w i n N e w Yo r k S t a t e a n d t h e C o m m o n w e a l t h o f P e n n s y l v a n i a
                                                     a s w e l l a s t h e S o u t h e r n D i s t r i c t o f N e w Yo r k

New York Office:                                                                                                              Philadelphia Office:
The Woolworth Building                                                                                                        Rittenhouse Square
233 Broadway, Suite 880                                                                                                       1845 Walnut Street, Suite 1300
New York, NewYork 10279                                                                                                       Philadelphia, Pennsylvania 19103
(212) 233-3600                                                                                                                (800) 215-1003




                                                                                           February 17, 2020

         Hon. Andrew L. Carter, Jr.
         Southern District of New York
         Thurgood Marshall
         United States Courthouse
         40 Foley Square
         New York, NY 10007

         Re:       Hoechstetter v. Columbia University, et. al.
                   Civil Case Number: 19-CV-02978 (ALC)

         Justice Carter:

                 Please allow this letter in response to Your Honor’s recent inquiry. I returned to New
         York from out of state yesterday, and have attempted to locate the document (C) that you were
         seeking. I cannot say with any certainty whether or not the document I’ve attached to this letter is
         actually the document that was uploaded to the State Court’s computer system. The actual
         document that was uploaded was rejected, never recorded in the Clerk’s Office, and never printed
         out by me or my office. Therefore, I have no way of being able to represent that the attached
         document is the one that you were looking for. Despite the uncertainty, I believe it is important to
         note that a document does not become a “legal pleading” in the New York State Supreme Court
         until that document has been accepted, approved, and “filed” by the Clerk of the Court. This
         document (just like document B) was never accepted, approved, or filed by the Clerk of the
         Court. Therefore, it is indisputable that defense counsel has erroneously attempted to remove this
         case to the Federal Court based on a document (B) that is not a legal pleading.

                 Further, NYS Supreme Court Justice Billings has already stated that defendants are in
         default of answering for failing to interpose an answer to the filed Amended Complaint (D) in
         this case. See, attached Court Transcript dated 06/20/2019 at Page 45, Line 2, through Page 46,
         Line 9 (attached) regarding Amended Complaint (D). As a result of that “on the record”
         statement, defendant Hadden has appeared in the State Court action by the service of his Verified
         Answer to Amended Complaint (D) on July 3, 2019 (attached). A motion for default judgement
         against the Corporate Defendants was also filed and is pending in the State Supreme Court.
          Case 1:19-cv-02978-ALC Document 44 Filed 02/17/20 Page 2 of 2
February 17, 2019
Page 2 of 2


        In addition, the parties have conducted no less than six (6) telephone conferences with
State Supreme Court Justices Billings and Silver regarding the motions, discovery, and ongoing
mediation being conducted in these cases in State Court. Between October 2019 and the Present,
the attorneys, as well as a majority of the plaintiffs in this action, have also physically attended
four (4) separate State Court mediation hearings in an effort to mediate and resolve the cases. We
are currently scheduled to attend our fifth mediation hearing tomorrow, February 18, 2020.
However, due to the intense public interest in these cases, the total number of women that my
office represents has gone from 32, to now over 65. It is my understanding that all of these
women will be participating in the mediation hearings in State Court.

        Further, Your Honor will note that the plaintiffs named in each of the draft pleadings are
different. I don’t believe this was previously addressed, but it is an important issue. For example:
Jane Doe #27, Jane Doe #28, and Jane Doe #30 were not part of the Original filed Complaint of
December 4, 2018. However, they are included in the caption of the filed Amended Complaint
(D) dated April 4, 2019. I’m pointing this out because it means that at the time of the erroneous
removal, the only legal Pleading in existence was the “Original Complaint” which does not
include Jane Doe #27, Jane Doe #28 and Jane Doe #30. Accordingly, the Amended Complaint
(D) involving Jane Doe #27, Jane Doe #28 and Jane Doe #30, exclusively contains State Court
causes of action.

        It is also important to note that there was only one (1) person of the 20-women in the
original complaint who was a student of Columbia University and asserted a cause of action
under Title IX. That would have been the only legitimate “federal issue” in this case, and it has
been abandoned by plaintiff’s Amendment in Complaint D. This case should not be in Federal
Court. However, to the extent that it is, it is requested that it either be remanded, or that the case
of Jane Doe #18 be severed from the other cases, and that the other cases be remanded back to
State Court.

        Finally, to the extent that any cases remain in the federal court system, it appears that they
would necessarily be there “pre-Amended Complaint (D)”. Accordingly, I request time to file an
Amended Complaint (as of right) to add a civil cause of action under the Racketeer Influenced
and Corrupt Organizations (“RICO”) Act of the United States based upon powerful, and
recently discovered evidence involving a massive and concerted coverup by several principals of
corporate defendants. Specifically, the newly discovered evidence provides conclusive proof that
Columbia University and its corporate agents have participated in a long-standing scheme to
abuse, exploit, and defraud hundreds, if not thousands, of female patients who were subjected to
predatory sexual abuse by a convicted sexual felon for the better part of two (2) decades at
Columbia University.

                                                               Best regards,



                                                               Anthony T. DiPietro

cc:    Aaronson Rappaport Feinstein & Deutsch
       Vaslas Lepowsky Hauss & Danke LLP
